DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of August 12, 2022.

Claims 1-4, 7, 8, 10-14, and 16-18 have been cancelled.

Applicant’s amendment to claim 5 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 15, in conjunction with Applicant’s arguments, overcome the previously presented 35 USC 103 rejection thereof.

Response to Arguments
Applicant’s arguments with respect to the Pessier (US 3,726,350) reference have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 15 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15:  Claim 15 has been amended to require the step of “drilling a pilot hole” however the claim fails to provide any correlation between the pilot hole and the use of the reaming apparatus.  As written, the reaming apparatus is not required to be used in the same borehole as the pilot hole.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 15. 

Allowable Subject Matter
Claims 5, 6, and 9 are allowed.

Claims 15, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest a reamer head that has a frustoconical body that defines a geometrical apex projecting beyond a truncated end of the body, wherein the apex coincides with a centerline axis of a horizontal directional drilling reaming apparatus that a plurality of the reaming heads are a part of, and wherein the body of the reamer heads have an increased rate of penetration and an increased mechanical efficiency including teeth relatively and successively closer to a tip of each reamer head as recited in the claimed combination and method.
While Pessier (US 3,726,350) discloses a drilling head that is of substantially the same shape and design as that of claims 5 and 15, it would not have been obvious to modify Maher et al. (US 2014/0338984), or any other horizontal directional drilling reaming apparatus, to replace the reamer heads therein with the drilling heads of Pessier as Pessier would not have been considered prior art.  Pessier is directed to drilling into the bottom of the borehole which is indicative of vertical drilling or at the very least a drill bit and not a reamer who cuts the sidewalls of a borehole and therefore is not the same field of endeavor.  Further, Pessier does not recognize or disclose that the shape of the drilling heads would increase the mechanical efficiency (as defined in paragraph 6 of the Declaration filed August 20, 21) of the head including any teeth relatively and successively closer to a tip of each reamer head and therefore does not solve the same problem as the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/29/2022